Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 1 of 8 PageID #: 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DAVID M. KIMMEL,

        Plaintiff,
                                               MEMORANDUM & ORDER
              -against-
                                               20-cv-1074 (KAM)(ARL)
NEW YORK STATE ASSEMBLY; NEW YORK
STATE SENATE; and NEW YORK STATE               NOT FOR PUBLICATION
GOVERNOR ANDREW CUOMO,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

           On February 19, 2020, plaintiff David M. Kimmel,

appearing pro se, filed this complaint against New York State’s

Senate, Assembly, and Governor seeking to enjoin a recently-

enacted state law, the New York Driver's License Access and

Privacy Act, more commonly referred to as the “Green Light Law.”1

Plaintiff’s request to proceed in forma pauperis is granted

solely for the purpose of this Order.         The complaint is

dismissed without prejudice because plaintiff does not have

standing to bring this action.

                                 BACKGROUND

           The court assumes the truth of the allegations in the

complaint for the purpose of this Memorandum and Order.



1     The Green Light law, enacted on June 17, 2019, see Ch. 37, 2019 N.Y.
Laws, provides, in part, that proof of lawful presence in the United States
is not required in order to obtain a driver’s license.

                                      1
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 2 of 8 PageID #: 18



Plaintiff, a resident of Nassau County, objects to the Green

Light Law on the basis that it allows “illegal aliens” to obtain

driver’s licenses.     (ECF No. 1, Complaint (“Compl.”) 6, 8.)          He

alleges that the Green Light Law violates his constitutional

rights, specifically Article I, Section 10, Article IV, Section

2, and the Tenth Amendment.       (Id. 4, 6, 7.)     He seeks “$20 in

expenses for prep costs” and “a federal injunction to stay the

process of providing illegal aliens with drivers licenses until

such time as a court-ordered state-wide referendum can be

performed.”    (Id. 8.)

                              LEGAL STANDARD

           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”          Bell Atl. Corp. v.

Twombly, 550 U.S.544, 570 (2007).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Matson v. Bd. of Educ., 631 F.3d 57,

63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).   Although all allegations contained in the complaint

are assumed to be true, this tenet is “inapplicable to legal

conclusions.”    Iqbal, 556 U.S. at 678.       In reviewing a pro se

complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than

normal pleadings drafted by lawyers.”         Erickson v. Pardus, 551

                                     2
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 3 of 8 PageID #: 19



U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d

Cir. 2009) (noting that even after Twombly, the court “remain[s]

obligated to construe a pro se complaint liberally”).

           Nevertheless, the court is required to dismiss sua

sponte an in forma pauperis action if the court determines it

“(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.”           28 U.S.C.

§ 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d

Cir. 2007).    In addition, if the court “determines at any time

that it lacks subject-matter jurisdiction, the Court must

dismiss the action.”      Fed. R. Civ. P. 12(h)(3); see also

Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.À.R.L., 90

F.3d 411, 416–17 (2d Cir. 2015) (a district court may dismiss an

action for lack of subject matter jurisdiction pursuant to Rule

12(b)(1) when the court “lacks the statutory or constitutional

power to adjudicate it . . . .”) (quoting Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000)).

                                DISCUSSION

           Plaintiff does not have standing to challenge the

constitutionality of the Green Light Law in this court, and

consequently, the court lacks subject matter jurisdiction over

his claims.    His generalized grievance reflects his disapproval

                                     3
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 4 of 8 PageID #: 20



of the legislature's and governor’s political judgment, not a

concrete and particularized injury to him personally.

“Article III of the Constitution limits the jurisdiction of

federal courts to ‘Cases’ and ‘Controversies.’          One component of

the case-or-controversy requirement is standing, which requires

a plaintiff to demonstrate the now-familiar elements of injury

in fact, causation, and redressability.”         Lance v. Coffman, 549

U.S. 437, 439 (2007).      Plaintiff, as the party seeking to invoke

the court’s jurisdiction, must establish that he has standing,

and by extension, that subject matter jurisdiction exists.

United States v. Hays, 515 U.S. 737, 742 (1995) (“The federal

courts are under an independent obligation to examine their own

jurisdiction, and standing ‘is perhaps the most important of

[the jurisdictional] doctrines.’”) (quoting FW/PBS, Inc. v.

Dallas, 493 U.S. 215, 230–31 (1990)).

           To satisfy the first part of the standing requirement,

“a plaintiff must show an injury in fact—his pleading and proof

that he has suffered the “invasion of a legally protected

interest” that is “concrete and particularized,” i.e., which

“affect[s] the plaintiff in a personal and individual way.”             See

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, and n. 1

(1992).   Thus, “[s]tanding to sue, in the Constitutional sense,

‘is the showing by a plaintiff that his particular grievance

meets this standard, the ‘essence of which is the presence of

                                     4
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 5 of 8 PageID #: 21



‘injury in fact’ suffered by the plaintiff as a result of the

defendant’s actions.’”      Brady v. Basic Research, LLC, 101 F.

Supp. 3d 217, 227 (E.D.N.Y. 2015) (quoting Evans v. Hills, 537

F.2d 571, 591 (2d Cir. 1975)); see Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 103 (1998) (noting that an injury-in-

fact is “[f]irst and foremost” among the elements of Article III

standing).

           A plaintiff “seeking relief that no more directly and

tangibly benefits him than it does the public at large does not

state an Article III case or controversy.”          Hollingsworth v.

Perry, 570 U.S. 693, 704.       A “generalized grievance, no matter

how sincere, is insufficient to confer standing.”           Id.   “The

courts are not a ‘vehicle for the vindication of value

interests,’ nor is their proper role to superintend the

political judgment of democratically elected legislators.”

Amsterdam v. Abercrombie, No. CIV. 13-00649 SOM-KS, 2014 WL

689764, at *3 (D. Haw. Feb. 19, 2014), aff'd sub nom. Amsterdam

v. Ige, 667 F. App’x 981 (9th Cir. 2016) (quoting Diamond v.

Charles, 476 U.S. 54, 62 (1986), and citing Hein v. Freedom From

Religion Found., Inc., 551 U.S. 587, 598–99 (2007) (“[T]he

judicial power of the United States defined by Art. III is not

an unconditioned authority to determine the [lawfulness of]

legislative or executive acts.”)).




                                     5
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 6 of 8 PageID #: 22



           Even after construing the complaint to “raise the

strongest arguments” it suggests, this court finds that

plaintiff has failed to allege that he has Article III standing.

Plaintiff does not even attempt to identify an injury, much less

an injury specific to him.       Although he asserts that federal

immigration law preempts state law, (Compl. 7 (“All immigration

law . . . is under the unalloyed authority of the federal

government.”)), plaintiff has not demonstrated that he

personally suffered any actual or imminent legally cognizable

injury.   See, e.g., Hays, 515 at 743 (it is well-settled that

the constitutional minimum of standing requires, among other

things, that a plaintiff allege that he or she has suffered an

injury in fact, which is a concrete and particularized invasion

of a legally protected interest that is actual or imminent).

“In other words, while Plaintiff may strenuously disagree with

the Green Light Law, he is not the proper party to challenge its

legitimacy because he has failed to establish an injury that is

recognized under the law.”       Kearns v. Cuomo, 415 F. Supp. 3d

319, 323 (W.D.N.Y. 2019), appeal docketed, No. 19-3769 (2d Cir.

Nov. 13, 2019) (County Clerk’s challenge to Green Light Law

contending that its provisions are preempted by federal

immigration law dismissed for lack of standing).           “Plaintiff has

failed to meet his burden to plausibly allege that he has

suffered or will imminently suffer ‘a concrete and

                                     6
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 7 of 8 PageID #: 23



particularized injury that is fairly traceable’ to the

implementation of the Green Light Law.”         Id. (quoting

Hollingsworth v. Perry, 570 U.S. at 704).

           Therefore, the complaint is dismissed for lack of

subject matter jurisdiction.       Fed. R. Civ. P. 12 (h)(3);

Makarova, 201 F.3d at 113 (a case is properly dismissed for lack

of subject matter jurisdiction when the district court lacks the

statutory or constitutional power to adjudicate it).

                                CONCLUSION

           Accordingly, plaintiff’s complaint is dismissed

without prejudice for lack of subject matter jurisdiction.             Fed.

R. Civ. P. 12(h)(3).      Ordinarily, pro se plaintiffs are granted

opportunities to amend their complaints freely, see Cruz v.

Gomez, 202 F.3d 593, 597–98 (2d Cir. 2000); however, courts need

not afford plaintiffs an opportunity to amend where it is clear

that any attempt to amend the complaint would be futile.              See

Russell v. Aid to Developmentally Disabled, Inc., 753 F. App’x

9, 15 (2d Cir. 2018) (“Leave to amend may properly be denied if

the amendment would be futile.”) (citing Anderson News, L.L.C.

v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012)).            A

pleading amendment would not cure plaintiff’s standing

deficiency, and therefore, leave to amend is denied.

           The Second Circuit has also made clear that, “where a

case is dismissed for lack of Article III standing, as here,

                                     7
Case 2:20-cv-01074-KAM-ARL Document 5 Filed 10/26/20 Page 8 of 8 PageID #: 24



that disposition cannot be entered with prejudice, and instead

must be dismissed without prejudice.”         Katz v. Donna Karan Co.,

L.L.C., 872 F.3d 114, 121 (2d Cir. 2017) (emphasis in original,

citation omitted).     Accordingly, the Clerk of Court is

respectfully directed to: (1) enter judgment in favor of

defendants, without prejudice; (2) to serve a copy of this

order, the judgment, and an appeals packet on plaintiff at the

address of record, and note service on the docket; and (3) close

this case.    The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of

any appeal.    Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.

Dated:    October 26, 2020
          Brooklyn, New York
                                                   /s/
                                         Kiyo A. Matsumoto
                                         United States District Judge




                                     8
